Citation Nr: 1453617	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the reduction of the evaluation for prostate cancer from 100 percent to 40 percent, effective January 1, 2010, was proper, to include entitlement to a rating in excess of 40 percent.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In an August 2014 letter the Veteran withdrew his request for a Board hearing.

The Veteran's attorney representative withdrew from representation in an August 2014 letter to the Board. 

In January 2012 the Veteran filed to reopen his claim for entitlement to total disability due to unemployability (TDIU).  He did not indicate which service-connected disability or disabilities resulted in impaired employment.  As the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  The AOJ should also clarify whether the Veteran intended to make claims for entitlement to service connection for tinnitus and anemia, as suggested by his March 2009 statement.


FINDINGS OF FACT

1. A May 2008 rating decision granted the Veteran service connection for prostate cancer, rated at 100 percent.

2. In February 2009 the Veteran was notified by the RO of the proposed reduction of his 100 percent rating for the service-connected residuals of his prostate cancer, that he had 60 days to submit medical evidence why the evaluation should not be reduced, and that he could request a hearing.

3. An October 2009 rating decision reduced the disability evaluation for the Veteran's service-connected prostate cancer residuals from 100 percent to 40 percent, effective January 1, 2010.

4. The Veteran's prostate cancer has not recurred nor metastasized since the conclusion of his cancer treatment in July 2007.

5. The Veteran's predominant prostate cancer residual has been voiding dysfunction, which has not required daily wearing and changing of absorbent materials more than four times per day.

6. The Veteran's erectile dysfunction is separately rated and he is in receipt of special monthly compensation for loss of use of a creative organ


CONCLUSION OF LAW

The reduction in the disability rating for the Veteran's service-connected residuals of prostate cancer from 100 percent to 40 percent, effective January 1, 2010, was proper, and a disability evaluation in excess of 40 percent is not warranted for the service-connected residuals of prostate cancer from January 1, 2010 onward.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e) and (i), 3.321, 3.344, 3.500, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has obtained the Veteran's VA treatment records.  No other relevant records have been identified.  The Veteran underwent a VA examination in October 2008.  As the VA has obtained all relevant identified records and provided an adequate medical examination, the Board finds that the duty to assist in this case is satisfied.

Prior to the RO's grant of service connection and a 100 percent rating for prostate cancer in May 2008, the RO sent the Veteran notice in November 2007 that informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  The Board finds that the Veteran has further demonstrated constructive notice of what is required to substantiate a claim for an increased rating.

The current appeal arises from the Veteran's disagreement with an October 2009 rating decision that reduced the Veteran's rating from 100 percent to 40 percent.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The RO satisfied these procedural requirements with a February 2009 rating decision that proposed reducing the Veteran's rating from 100 percent to 20 percent.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must then send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in an October 13, 2009 rating decision, accompanied by an October 14, 2009 notice letter.  The rating decision reduced the Veteran's rating from 100 percent to 40 percent, effective January 1, 2010.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

The Veteran's 100 percent disability evaluation was awarded effective May 2008, and was reduced effective January 2010, less than 5 years later.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.

Under Diagnostic Code 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

The October 2008 VA examiner noted that the Veteran's last treatment date for his prostate cancer was July 2007.  Medical records reflect that he had seeds implanted at that time.  An April 2009 letter by the Veteran's treating physician states that the Veteran was treated for early prostate cancer in 2007 and has residual urinary frequency and urgency.  Thus, the evidence does not suggest that the Veteran has active prostate cancer, but rather that his prostate cancer treatment had ceased more than 6 months prior to the October 2008 VA medical examination.  The October 2008 VA examiner noted no metastasis of the Veteran's prostate cancer and the medical evidence does not otherwise show local recurrence or metastasis.  Accordingly, a 100 percent evaluation was no longer warranted under Diagnostic Code 7528 at the time of the October 2009 rating reduction, and the disability was to be rated on its residuals of voiding dysfunction or renal dysfunction, whichever was predominant. 

The Veteran contends his two residuals of prostate cancer are erectile dysfunction and urinary incontinence.

The Board notes that the Veteran is already service-connected for erectile dysfunction as secondary to service-connected diabetes mellitus and is in receipt of special monthly compensation for loss of use of the creative organ.  See 38 C.F.R. § 3.350(a) (2013).  This additional compensation of special monthly compensation for loss of use of the creative organ was awarded effective July 16, 2008 and has never been reduced or discontinued.  Accordingly, awarding further compensation for this symptomatology would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The second residual the Veteran has claimed is urinary incontinence.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Under the diagnostic criteria for urinary frequency, voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  Under the criteria for urinary frequency, a 40 percent evaluation is warranted for daytime voiding intervals of less than 1 hour or awakening to void 5 or more times per night.  Id.  Urine leakage, continual urine leakage, post-surgical urinary diversion, urinary incontinence, and stress incontinence are assigned a 60 percent evaluation where the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

At his August 2009 decision review office hearing, the Veteran testified that he has used an absorbent pad on occasion, such as when he was qualifying at the shooting range and would have been unable to use a bathroom, but that he otherwise manages his condition by knowing where the closest bathroom is when he's out so that he can use it when needed.  Thus, neither the Veteran's testimony nor any other evidence suggests that the Veteran's condition requires the wearing of absorbent materials that must be changed more than four times per day.  There is further no evidence that he requires the use of an appliance.  Therefore, the criteria for a 60 percent evaluation are not met.

The Veteran has not claimed any other residuals not contemplated by the rating criteria such that referral for an extraschedular rating would be warranted.

Based on the forgoing, the Board finds that the rating reduction for prostate cancer from 100 percent to 40 effective January 1, 2010 was proper, and a higher rating is not warranted.


ORDER

Reduction of the evaluation for prostate cancer from 100 percent to 40 percent, effective January 1, 2010, was proper and a disability evaluation in excess of 40 percent is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


